        Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA

MEUNIER CARLIN &                      )
CURFMAN LLC, f/k/a,                   )
MCKEON MEUNIER CARLIN &               )
CURFMAN LLC                           )
                                      )
        Plaintiff,                    )
                                      )
v.                                    )     CIVIL ACTION FILE NO.:
                                      )     1:15-cv-01665-RWS
SCIDERA, INC.,                        )
                                      )
        Defendant.                    )
                                      )

                     PLAINTIFF’S TRIAL BRIEF ON INTEREST

        This case does not involve the value of real estate or lost profits. The

amounts Meunier seeks as damages have always been clear—stated in detailed

invoices years ago. Scidera requested and received legal services from 2011 to

2015 and did not contest the Firm’s charges. Despite Scidera’s arguments in this

case, the character of the sums at issue remain the same. Meunier’s damages are

liquidated as a matter of law and the Court must award pre-judgment interest at the

statutory rate. And to the extent the Court finds any of Meunier’s damages to be

unliquidated, the jury should be allowed to award prejudgment interest on those

sums.
       Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 2 of 11




                               RELEVANT FACTS

      Scidera hired Meunier but never signed the draft engagement letter. That

letter provided that the Firm reserved “the right to charge interest” if Scidera did

not timely pay an invoice. Meunier acted for years as Scidera’s lawyers, including

litigating two Federal lawsuits on opposite sides of the Country. The Firm invoiced

Scidera but Scidera refused to pay. Scidera did not dispute the Firm’s invoices or

give any excuse for why it should not have to pay. The Firm sent a demand letter

for the outstanding debt on October 1, 2013. Still, Scidera said nothing. Only after

Meunier filed this suit did Scidera contest the invoices with contrived arguments.

      In opposition to the Firm’s motion for summary judgment, Scidera argued

that it did not have to pay for any of the services it requested and accepted for

years because: (i) it never signed the Firm’s engagement letter, (ii) the Firm billed

for employee attorneys not expressly named in the unsigned engagement letter,

and, (iii) $23,996.00 of the $876,871.07 in Meunier’s billings referenced allegedly

unauthorized “travel.” None of the arguments were bona fide, and the Court

granted Meunier summary judgment on its breach of contract claim for the unpaid

invoices, less the contested travel charges.

      The Court’s Order on summary judgment [Doc. No. 79] found that Scidera

hired Meunier and agreed to pay it reasonable fees for its work but a question of


                                               -2-
         Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 3 of 11




fact remains on whether Scidera owes the disputed travel-related charges. The

parties agree that $23,996.00 of the $876,871.07 is in controversy.1 Per the Court’s

summary judgment Order [Doc. No. 79], Scidera owes the remaining $852,875.07

that it did not object to or pay.

         Trial in this matter will address whether Scidera owes the travel-related

expenses, the sums the Firm incurred defending and settling a lawsuit by

Document Technologies, Inc. (“DTI”), interest, and bad-faith attorney’s fees.

Meunier is entitled to interest of 7% on all liquidated sums awarded in this case.

To the extent any of Meunier’s damages are unliquidated, the Firm is entitled to

ask the jury to award 7% interest on those amounts.

                ARGUMENT AND CITATION OF AUTHORITIES

    I.   The Court Must Award Prejudgment Interest because Meunier’s
         Damages are Liquidated Sums Certain.

         A plaintiff in Georgia can recover interest on liquidated damages under

O.C.G.A. §§ 7-4-15 and -16. Section 7-4-15 of the Official Code of Georgia states

that:

         All liquidated demands, where by agreement or otherwise the sum to
         be paid is fixed or certain, bear interest from the time the party shall


1
 See Defendant Scidera, Inc.’s Objections to Amounts Invoiced by Plaintiff for
Travel Time [Doc. No. 80]; Plaintiff’s Response to Defendant’s Objections to
Travel Expenses [Doc. No. 84].

                                              -3-
      Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 4 of 11




      become liable and bound to pay them….2

Section 7-4-16 of the Official Code of Georgia also allows an award of

prejudgment interest on liquidated sums:3

      The owner of a commercial account may charge interest on that
      portion of a commercial account which has been due and payable for
      30 days or more at a rate not in excess of 1 1/2 percent per month
      calculated on the amount owed from the date upon which it became
      due and payable until paid. "Commercial account" means an
      obligation for the payment of money arising out of a transaction to sell
      or furnish, or the sale of, or furnishing of, goods or services….4

It is mandatory for the Court to award prejudgment interest on liquidated

damages.5

      “A debt is liquidated when it is rendered certain what is due and how much

is due.”6 “[A] client’s obligation to pay for legal services constitutes a commercial

account”7 which is, by definition, a liquidated claim.8 Unpaid attorney’s invoices

are liquidated when the defendant does “not dispute that plaintiff performed the


2
  O.C.G.A. § 7-4-15.
3
  The Court denied summary judgment on Meunier’s claim on Open Account, but
that denial does not change the character of the sums at issue in this case.
4
  O.C.G.A. § 7-4-16.
5
  Holloway v. State Farm Fire & Cas. Co., 245 Ga. App. 319, 322 (2000).
6
  Council v. Hixon, 11 Ga. App. 818, 827 (1912).
7
  Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC v. Teledyne Techs., Inc., 2014
U.S. Dist. LEXIS 87422, *8, Civil Action No. 1:12-cv-0686-JEC (N.D. Ga. June
27, 2014) (citing Patton v. Turnage, 260 Ga. App. 744, 749 (2003); Lipton v.
Warner, Mayoue & Bates, P.C., 228 Ga. App. 516, 517 (1997)).
8
  Kroger Co. v. U.S. Foodservice of Atlanta, Inc., 270 Ga. App. 525, 531 (2004).

                                            -4-
       Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 5 of 11




services that are set out in the invoices and that the services were billed at the rates

listed in the representation letter.”9 That is the case here.

      Scidera does not contest that the Firm did the work reflected in the invoices

and does not argue that the rates Meunier charged were improper. Instead, Scidera

argues that it should not have to pay $23,996.00 in billings that reference “travel.”

But that amount, the remaining $852,875.07, and Meunier’s DTI damages are

certain and liquidated. There has been no question about the amounts in

controversy, and Meunier’s damages are not subject to interpretation.

      Neither Meunier’s adjustment of the sums claimed over time nor Scidera’s

arguments against payment render the Firm’s damages unliquidated. Damages are

unliquidated “where the amount of damage is disputed[,]”10 but only if there is a

“bona fide contention as to the amount owing.”11 Scidera has never offered any

legitimate argument as to why it should not pay for Meunier’s legal work. And the

“fact that [Scidera] disputed liability […] did not convert [Meunier’s] claim into a

claim for an uncertain and, therefore, unliquidated amount.”12

      The certainty of the debt “need not be contemporaneous with the agreement


9
  Weinberg, Wheeler, 2014 U.S. Dist. LEXIS 87422, *8-*9.
10
   Holloway, 245 Ga. App. at 321.
11
   Id. (emphasis added).
12
   Williamson v. Strickland & Smith, 296 Ga. App. 1, 6 (2009) (quoting Holloway,
245 Ga. App. at 322).

                                              -5-
       Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 6 of 11




out of which it results.”13 As Scidera received the Firm’s detailed invoices, it knew

what Meunier claimed was due, even if Scidera contested the travel-related

expenses years later. “Interest will be allowed on money due where the debtor was

able to determine the amount, although the creditor may have claimed a greater

sum than was actually due.”14 If Scidera believed it did not owe some of what the

Firm charged, it could have raised that objection and parsed out those sums. It did

not. And had it objected to some of the Firm’s billings, it would not have been

excused from payment of the other amounts due. Plaintiff is entitled to interest on

the liquidated sums it seeks to collect.

      The Court determined the majority of Plaintiff’s claim with certainty as a

matter of law. There is no question that the non-travel billings are liquidated

because those sums are “fixed as to the amount by operation of law.”15 But the

remaining sums Meunier seeks are also liquidated. If the jury awards less than the

Firm claims, those sums would still be considered liquidated.16 “[E]ven though the

defendant has unsuccessfully contested the amount due . . . [and e]ven though the

ultimate amount awarded [may be] less than that requested, or the amount is
13
   Council, 11 Ga. App. at 827.
14
   Id. (quoting Spalding v. Mason, 161 U.S. 375 (1896)).
15
   Council, 11 Ga. App. at 827.
16
   See Kroger, 270 Ga. App. at 531-32 (“The fact that the jury did not award the
entire amount of [plaintiff’s] claim did not make the damages unliquidated) (citing
Carlos v. Murphy Warehouse Co., 166 Ga. App. 406, 408 (1983)).

                                           -6-
      Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 7 of 11




offset[,]” the sums Meunier claims are no less liquidated.17 “The fact that the jury

[may] not ultimately award the entire amount of [plaintiff’s] original claim d[oes]

not make the damages unliquidated[.]”18 This case does not involve the valuation

of real property, calculation of lost profits, or pain and suffering damages—all of

which are unliquidated. Meunier seeks to collect specific sums long-ago invoiced.

Those sums are finite and Scidera’s unfounded arguments do not render the

damages unliquidated.

      At the end of the trial in this matter, the Court must award Meunier

prejudgment interest at the legal rate of 7% on all liquidated sums.19 Scidera is

obligated to pay interest from the time it was bound to pay the fees until the date of

judgment.20 The Court’s summary judgment Order [Doc. No. 79] does not preclude

Meunier from recovering prejudgment interest in this case. The Firm should

recover interest under O.C.G.A. § 7-4-15 because its damages are liquidated.21


17
   Elec. Works CMA, Inc. v. Baldwin Tech. Fabrics, LLC, 306 Ga. App. 705, 707
(2010) (quoting Hampshire Homes v. Espinosa Constr. Svcs., 288 Ga. App. 718,
723 (2007)).
18
   Elec. Works, 306 Ga. App. at 707.
19
   See O.C.G.A. § 7-4-2.
20
   See Council, 11 Ga. App. at 827. Technically, this date began 30 days after
Meunier served each invoice. But for the sake of simplicity, Plaintiff only claims
prejudgment interest on its unpaid invoices from the date of its demand letter—
October 1, 2013. Plaintiff claims interest on the DTI-related sums from the date the
Firm filed this lawsuit and put Scidera on notice of the claim.
21
   The Firm should also recover under the Open Account statute—O.C.G.A. § 7-4-

                                            -7-
      Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 8 of 11




II.   The Court Should Allow the Jury to Award Prejudgment Interest on
      Any Unliquidated Sums.

      Section 13-6-13 of the Official Code of Georgia states:

      In all cases where an amount ascertained would be the damages at the
      time of the breach, it may be increased by the addition of legal interest
      from that time until the recovery.22

A debt “is not liquidated where its amount could only be established by a jury.23 If

unliquidated damages are at issue, the jury decides whether to award, and how

much to award in, pre-judgment interest on an unliquidated damages claim.24 Thus,

to the extent the Court finds any of Meunier’s damages to be unliquidated, it

should allow the jury to consider awarding prejudgment interest on those sums at

16. Respectfully, Meunier contends that the Court’s ruling on the Open Account
claim was in error. The Court based its ruling on Schluter v. Perrie, Buker, Stagg
& Jones, P.C., 498 S.E.2d 543, 545 (Ga. Ct. App. 1998), because Scidera claims
Meunier wrongfully billed for travel. But Schluter found that only disputes over
whether the work was actually done or whether it was authorized have bearing on
an Open Account claim. Meunier’s claim for the uncontested charges satisfy the
elements of an Open Account claim, even if the amount in controversy was subject
to debate. See Weinberg, Wheeler, 2014 U.S. Dist. LEXIS 87422, *5-*9; Kroger,
270 Ga. App. at 531-32; Elec. Works, 306 Ga. App. at 707. And the absence of
reference to 18% interest in the Firm’s demands may preclude recovery of such
interest, but the Firm would still be entitled to interest at the legal rate. See
O.C.G.A. § 7-4-2.
22
   O.C.G.A. § 13-6-13.
23
   Marathon Oil Co. v. Hollis, 167 Ga. App. 48, 51-52, 305 S.E.2d 864, 868 (1983)
(citations and internal marking omitted) (emphasis added).
24
   Sims v. Heath, 258 Ga. App. 681, 683 (2002) (citing Tower Fin. Servs. v. Smith,
204 Ga. App. 910, 918 (1992) (“prejudgment interest may be awarded by the jury
under O.C.G.A. § 13-6-13 in tort or breach of contract actions, either separately or
as part of the damages.”) (emphasis added).

                                           -8-
       Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 9 of 11




the legal rate of 7%.

                                  CONCLUSION

      Meunier is entitled to prejudgment interest at the legal rate on its damages.

The Firm’s damages are sums certain. Though Scidera disputes specific categories

of billings, there has never been any question that the Firm did the work or that it

properly calculated its fees based on agreed rates. The sums at issue in this case are

liquidated and require the Court’s award of prejudgment interest after verdict. To

the extent that the Court finds any of the sums to be unliquidated, the Firm should

be allowed to ask the jury to award prejudgment interest at the statutory rate.

      WHEREFORE, Meunier respectfully requests that the Court award

prejudgment interest of 7% on all liquidated sums awarded in this case, that the

Court allow the jury to consider awarding damages on any unliquidated sums

awarded, and any further relief as may be just and appropriate.

      This 3rd day of January 2019.




                                       /s/ Adam S. Rubenfield
                                       David J. Hungeling
                                       Georgia State Bar No. 378417
                                       Adam S. Rubenfield
                                       Georgia State Bar No. 419033
                                       Peachtree 25th, Suite 599


                                            -9-
Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 10 of 11




                             1718 Peachtree Street
                             Atlanta, Georgia 30309
                             TEL (404) 574-2466
                             FAX (404) 574-2467
                             david@hungelinglaw.com
                             adam@hungelinglaw.com
                             Attorneys for Plaintiff




                                - 10 -
      Case 1:15-cv-01665-RWS Document 103 Filed 01/03/19 Page 11 of 11




                     CERTIFICATE OF SERVICE AND TYPE

      Pursuant to Local Rule 5.1, the undersigned counsel for Plaintiff hereby

certifies that the foregoing has been prepared with a font size and point selection

(Times New Roman, 14 pt.) which was approved by the Court, and that on the 3rd

day of January, 2019, the foregoing “PLAINTIFF’S TRIAL BRIEF ON

INTEREST” was electronically filed with the Clerk of Court using the CM/ECF

system which will automatically send email notification of such filing to all

counsel of record.

                                             /s/: Adam S. Rubenfield
                                             Adam S. Rubenfield
                                             Georgia Bar No. 419033




Peachtree 25th, Suite 599
1718 Peachtree Street
Atlanta, Georgia 30309
404-574-2466
404-574-2467 FAX
adam@hungelinglaw.com




                                          - 11 -
